DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim(s) 1,7 and 11 have been amended.
Claim(s) 2,4,6,8,10 and 12 are canceled.
Claim(s) 1,3,5,7,9 and 11 are pending.
Response to Arguments
Rejection of claim(s) 7-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, has been withdrawn because the claims have been amended to remove all placeholders.
Applicant's arguments/remarks filed on 06/09/2022 have been fully considered but they are not persuasive.
Applicant’s Arguments:

Argument #1: (Summary of pages 5-8, Examiner emphasis – Bold).
…Applicant argues  that “as conceded by the Examiner, Liu, Gao and Sajassi do not explicitly disclose “performing L3VPN configuration by an administrator, the L3 VPN configuration comprising address mapping between a user-end internal network and a public network.” (See OA Page 15) The Office Action asserts that Cirkovic remedies the deficiencies. (See OA Pages 15-16). Cirkovic does not remedy the deficiencies. The Office Action appears to rely on Cirkovic as teaching the limitation feature a) recited in claim 1, but only refers to the disclosure in Col. 2, lines 9-13 and simply concludes this part discloses the L3VPN configuration comprising address mapping between a user-end internal and a public network. (See OA Pages 15-16). Applicant respectfully disagrees. To be specific, Cirkovic discloses in Col. 2, lines 9-13: “an administrator or other entity may configure service monitoring between endpoints that cooperatively offer an IP service, such as a layer 3 virtual private network (L3VPN) or IP-VPN, to interconnect customer networks coupled to the endpoints…”
…Evidently, what is configured in Cirkovic is “a measurement flow to transport layer 2 (L2)measurement packets between the endpoints’, while the L3VPN configuration according to amended claim 1 comprises “address mapping between a user-end internal network and a public network and a forwarding strategy of the two-dimensional routing of the encapsulated packet, wherein different pairs of the internal network are in two-dimensional mapping to different pairs of the public network according to different forwarding strategies generated based on different needs.” Therefore, neither Liu, Gao, Sajassi, nor Cirkovic discloses “performing L3VPN configuration by an administrator, the L3 VPN configuration comprising address mapping between a user-end internal network and a public network” recited in amended claim 1.

Response:
Examiner respectfully disagrees.
In particular, Cirkovic discloses wherein said activating the L3VPN network comprises: performing L3VPN configuration by an administrator (Cirkovic, Col. 2, lines 9-26, discloses an administrator or other entity may configure service monitoring between endpoints that cooperatively offer an IP service, such as a layer 3 virtual private network (L3VPN) or IP-VPN, to interconnect customer networks coupled to the endpoints. In Col. 13 lines 4-21, Cirkovic further discloses an administrator using a command line or graphical user interface, configures in VRF module 64, one or more VRFs 136 for a network to interconnect combinations of customer networks into a single IP domain. For example, network management system 8 may configure router 50 as a participant in a particular VPN instance having one or more associated VPN identifiers. VRF module 64 may perform auto-discovery or other techniques to determine additional PE routers or MTUs participating in a VPLS instance and additionally performing signaling to establish a full mesh of pseudowires between PE 50 and each of the additional PE routers. In the case of an H-VPLS instance or mobile backhaul, VRF module 64 may perform signaling to establish one or more spokes and/or one or more hub links with one or more other MTUs and/or routers. VRF module 64 may execute Label Distribution Protocol (LDP)- and/or Border Gateway Protocol (BGP)-based techniques to perform the auto-discovery and signaling. Therefore, the configuration performed by the administrator includes configuring PE routers (Edge routers with IP addresses/routing information) between PE 50 and each additional PE routers (mapping addresses between source and destination) establishing a full mesh of pseudowires between PE 50 and each of the additional PE routers. Thus, Cirkovic discloses the configuration of a L3VPN as claimed.
Argument # 2: (Summary of pages 5-8, Examiner emphasis – Bold).
Furthermore, the Office Action appears to rely on Gao as teaching the two-dimensional routing matching process in an L3VPN recited in claim 1. (See Office Action Page 9). However, Applicants respectfully submit that Gao is completely silent on “a forwarding strategy of the two-dimensional routing of the encapsulated packet, wherein different pairs of the internal network are in two-dimensional mapping to different pairs of the public network according to different forwarding strategies generated based on different needs,” let alone the L3VPN configuration comprising such a forwarding strategy in addition to “address mapping between a user-end internal network and a public network”.
Response:
Examiner respectfully disagrees. 
Specifically, Gao discloses a forwarding strategy of the two-dimensional routing of the encapsulated packet, wherein different pairs of the internal network are in two-dimensional mapping to different pairs of the public network according to different forwarding strategies generated based on different needs. Gao [0055], step S103: discloses the border router forwards the received IP packet according to the two-dimensional routing information, so as to balance the load of inter-domain Links. [0056] The border router matches the destination address and the source address of the IP packet with the destination address and the source address in the two-dimensional routing information stored locally, determines the next hop address according to the matching result, and determines the next hop address according to the One-hop address to forward the IP packet (i.e. forwarding an encapsulated data through a public network according to two-dimensional routing matching)). Gao further discloses wherein different pairs of the internal network (matching source and destination addresses) are in two-dimensional mapping to different pairs of the public network according to different forwarding strategies generated based on different needs (Gao [0056] discloses the border router matches the destination address and the source address of the IP packet with the destination address and the source address in the two-dimensional routing information stored locally, determines the next hop address according to the matching result, and determines the next hop address according to the One-hop address to forward the IP packet (i.e. matching network according to two-dimensional routing/forwarding strategy); and performing two-dimensional routing synchronization on the first edge routing device and the second edge routing device to obtain the route destined to each user site (Gao [0055 -0056], step S103: discloses the border router forwards the received IP packet according to the two-dimensional routing information, so as to balance the load of inter-domain Links. [0056] The border router matches the destination address and the source address of the IP packet with the destination address and the source address in the two-dimensional routing information stored locally (synchronizing first/source edge routing device to destination/second edge routing device), determines the next hop address according to the matching result, and determines the next hop address according to the One-hop address to forward the IP packet (i.e. forwarding an encapsulated data through a public network according to two-dimensional routing matching))). Therefore, Liu, Sajassi and Cirkovic modified by Gao disclose all of the limitations of claim 1 as amended. 
Argument #:3 (Summary of pages 8-9, Examiner emphasis – Bold).
Regarding feature b)
Applicants respectfully submit that the feature b) is not disclosed by Liu. The Office Action appears to reply on Liu to disclose “at said step S3 (of performing encapsulation by the first edge routing device based on a public network IP address of the packet), the packet is encapsulated based on the address mapping between the user-end internal network and the public network.” (See OA Pages 12-13) In contrast, Liu’s "encapsulation " is different from the "encapsulation " in amended claim 1. Liu’s "encapsulation " lies in public network label and internal network label, and PE searches the private network routing table of the private network A to obtain the inner private network label, and searches for the public network label corresponding to the data of private (par. 0046). It can be seen that the correspondence between private network data and public network tunnels is stored in the private network routing table, and the public network exit of the private network route is the specific public network tunnel that has been set. Therefore, the label of the encapsulation is the corresponding relationship of the public network tunnel. The packet is not encapsulated based on the address mapping between the user-end internal network and the public network.
Response:
Examiner respectfully disagrees.
In particular Liu in [0046] Step 3: The data of private network A is sent to PE1 via CE1. PE1 searches the private network routing table of private network A to obtain the inner private network label (meaning that the private network label found in the routing table stores/corresponds to routing information such as an IP address), and searches for the public network label corresponding to the data of private network A according to the public network tunnel number. Therefore, encapsulating the network label corresponds to encapsulating the routing information/IP address. After the inner and outer layers are encapsulated, the data of private network A is sent to PE2 through tunnel 1. Since the data of the private network A has been set to be transmitted through the tunnel 1, the outer public network label of the data of the private network A is the outgoing label of the tunnel 1, and the data of the private network A is transmitted through the tunnel 1 on the public network. Therefore, Liu, Sajassi and Cirkovic modified by Gao disclose all of the limitations of claim 1 as amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1,3,5,7,9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Liu et al. (CN 102571606 A), in view of GAO et al. (CN 109309619 A) in view of Sajassi (US 2005/0190757 A1), and further in view of Cirkovic et al. (US 9,769,044 B1).

Regarding claim 1, Liu discloses a method for implementing L3VPN (Liu, fig. 2, [0026] discloses is a schematic flowchart of a method for implementing L3VPN private network data forwarding; [0014] after receiving a private network data, the peer PE decapsulates it, searches the label forwarding table according to the inner private network label, and sends the private network data to the destination CE;  [0046] step 3 discloses data of a private network A to PE1 via CE1, where the PE1 searches the private network to obtain the source address of CE1 which is used by the PE1 to find a corresponding destination/target address thus, implementing a L3VPN based on a tow-dimensional routing protocol), comprising: 
step S2 of sending, by a user (CE1 and CE2) in a source user site (Private network A) (Liu, fig. 3, [0042] discloses a source user site private network A with CE1 and CE2 as clients while destination network B has CE3 and CE4 as clients; [0011] discloses transmitting from CE to PE, PE searches for the private network corresponding to the relationship between the private network data and the public network tunnel of the outer; [0019] the sending module is used to encapsulate the private network data in the inner and outer layers, and then send the data to the peer PE through the set public network tunnel);
 	a packet to a user (destination CE) in a target user site (Liu, [0011] discloses transmitting from CE to PE, PE searches for the private network corresponding to the relationship between the private network data and the public network tunnel of the outer; [0019] a receiving module which is used to decapsulate the private network data, search for a label forwarding table according to the inner layer private label, and sending the private network data to the destination CE/user in in target user site);
sending the packet to an entry of a first edge (PE1) routing device (Liu step 3, [0046] step 3 discloses data of a private network A to PE1 via CE1, where the PE1 searches the private network to obtain the source address of CE1 which is used by the PE1 to find a corresponding destination/target address (User (CE1) in a source user site sending message to a user in a target user site, and sending the message to an entry of a first edge (PE1) routing device);
step S3 of performing encapsulation by the first edge routing device based on a public network IP address (Public network label) of the packet (Liu, [0021] discloses that after receiving the private network data from the CE, the PE searches for the outer public network label of the private network data according to the corresponding relationship between the private network data and the public network tunnel, encapsulates the private network data inside and outside, the public network tunnel is sent to the peer PE);
step S4 of forwarding, the encapsulated packet to an exit of the first edge (PE) routing device for decapsulation (Liu, step 3, [0046] the data of private network A is sent to PE1 via CE1. PE1 searches the private network routing table of the private network A to obtain the inner private network label, and searches for the public network label corresponding to the data of private A according to the public network A is sent to PE2 through tunnel 1. After inner and outer layers are encapsulated, the data of private network A is sent to PE2 through tunnel 1 (i.e. the first edge routing device performing encapsulation according to a public network label of the message);
forwarding the encapsulated packet to the target user site via an entry of a second edge routing device (Liu, step 4, [0048] that after the data of the private network A/private network B reaches PE2 (entry of a second edge routing device), the label of the tunnel1/tunnel2 is thrown out, the label forwarding table is searched according to the inner private network label, and the private network A/private network B is forwarded according to the label forwarding table (performing forwarding to the target user site through an entry of the second edge routing device). The data is forwarded to CE2/CE4, and the data transmission process of private network A/private network B ends),
wherein said activating  (Setup) the L3 VPN network comprises: (Liu [0011] discloses Set up a public network tunnel between PEs, and set the corresponding relationship between the private network data to be transmitted and the set public network tunnel).
Liu did not explicitly disclose a forwarding strategy of the two-dimensional routing of the encapsulated packet, wherein different pairs of the internal network are in two-dimensional mapping to different pairs of the public network according to different forwarding strategies generated based on different needs: and performing two-dimensional routing synchronization on the first edge routing device and the second edge routing device to obtain the route destined to each user site. 
Gao discloses a forwarding strategy of the two-dimensional routing of the encapsulated packet (Gao [0055 -0056], step S103: discloses the border router forwards the received IP packet according to the two-dimensional routing information, so as to balance the load of inter-domain Links. [0056] The border router matches the destination address and the source address of the IP packet with the destination address and the source address in the two-dimensional routing information stored locally, determines the next hop address according to the matching result, and determines the next hop address according to the One-hop address to forward the IP packet (i.e. forwarding an encapsulated data through a public network according to two-dimensional routing matching)).
wherein different pairs of the internal network (matching source and destination addresses) are in two-dimensional mapping to different pairs of the public network according to different forwarding strategies generated based on different needs (Gao [0056] discloses the border router matches the destination address and the source address of the IP packet with the destination address and the source address in the two-dimensional routing information stored locally, determines the next hop address according to the matching result, and determines the next hop address according to the One-hop address to forward the IP packet (i.e. matching network according to two-dimensional routing/forwarding strategy); and
performing two-dimensional routing synchronization on the first edge routing device and the second edge routing device to obtain the route destined to each user site (Gao [0055 -0056], step S103: discloses the border router forwards the received IP packet according to the two-dimensional routing information, so as to balance the load of inter-domain Links. [0056] The border router matches the destination address and the source address of the IP packet with the destination address and the source address in the two-dimensional routing information stored locally (synchronizing first/source edge routing device to destination/second edge routing device), determines the next hop address according to the matching result, and determines the next hop address according to the One-hop address to forward the IP packet (i.e. forwarding an encapsulated data through a public network according to two-dimensional routing matching))).
One of ordinary skill would have been motivated to combine the teachings of Gao into Liu because these teachings are from the same field of endeavor with respect to the implementation of a routing protocol.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Gao into the method by Liu thereby enabling the application of a two-directional forwarding strategy in routing encapsulated packets, Gao, [0055 -0056].
Liu and Gao did not explicitly disclose step S1 of activating an L3VPN network to obtain a route destined to each user site; step S4 of forwarding by means of matching of two-dimensional routing, wherein said activating the L3VPN network comprises: performing L3VPN configuration by an administrator, the L3VPN configuration comprising address mapping between a user-end internal network and a public network and a forwarding strategy of the two-dimensional routing of the encapsulated packet, wherein different pairs of the internal network are in two-dimensional mapping to different pairs of the public network according to different forwarding strategies generated based on different needs: and performing two-dimensional routing synchronization on the first edge routing device and the second edge routing device to obtain the route destined to each user site. 
Sajassi discloses activating (map layer 3 routing to a circuit mesh) an L3VPN network to obtain a route (advertise routes to the provider/ distributing routes to remote sites) destined to each user site (Sajassi [0004] discloses customers map/activate their Layer 3 routing to the circuit mesh, with customer routes being transparent to the provider. In a Layer 3 VPN (L3VPN) the provider router participates in the customer's Layer 3 routing. That is, the CE routers peer only with attached PEs, advertise their routes to the provider, and the provider router manages the VPN-specific routing tables, as well as distributing routes to remote sites. In a Layer 3 IP VPN, customer sites are connected via IP routers (PEs and P nodes) that can communicate privately over a shared backbone as if they are using their own private network. Multi-protocol label switching (MPLS) Border Gateway Protocol (BGP) networks are one type of L3VPN solution).
One of ordinary skill would have been motivated to combine the teachings of Sajassi into Liu and Gao because these teachings are from the same field of endeavor with respect to the implementation of a routing protocol.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Sajassi into the method by Liu and Gao thereby providing a user with the ability to activate and advertise route information in a L3VPN, Sajassi, [0004].
Liu, Gao, and Sajassi did not explicitly disclose step S4 of forwarding by means of matching of two-dimensional routing, wherein said activating the L3VPN network comprises: performing L3VPN configuration by an administrator, the L3VPN configuration comprising address mapping between a user-end internal network and a public network and a forwarding strategy of the two-dimensional routing of the encapsulated packet, wherein different pairs of the internal network are in two-dimensional mapping to different pairs of the public network according to different forwarding strategies generated based on different needs: and performing two-dimensional routing synchronization on the first edge routing device and the second edge routing device to obtain the route destined to each user site.
Cirkovic discloses wherein said activating the L3VPN network comprises: performing L3VPN configuration by an administrator (Cirkovic, Col. 2, lines 9-13, discloses an administrator or other entity may configure service monitoring between endpoints that cooperatively offer an IP service, such as a layer 3 virtual private network (L3VPN) or IP-VPN, to interconnect customer networks coupled to the endpoints. Col. 13 lines 4-21, an administrator using a command line or graphical user interface, configures in VRF module 64, one or more VRFs 136 for a network to interconnect combinations of customer networks into a single IP domain. For example, network management system 8 may configure router 50 as a participant in a particular VPN instance having one or more associated VPN identifiers. VRF module 64 may perform auto-discovery or other techniques to determine additional PE routers or MTUs participating in a VPLS instance and additionally performing signaling to establish a full mesh of pseudowires between PE 50 and each of the additional PE routers. In the case of an H-VPLS instance or mobile backhaul, VRF module 64 may perform signaling to establish one or more spokes and/or one or more hub links with one or more other MTUs and/or routers. VRF module 64 may execute Label Distribution Protocol (LDP)- and/or Border Gateway Protocol (BGP)-based techniques to perform the auto-discovery and signaling);
the L3VPN configuration comprising address mapping (defining source and destination IP addresses) between a user-end internal and a network a public network (endpoints) (Cirkovic, Col. 2, lines 9-26, discloses an administrator or other entity may configure service monitoring between endpoints that cooperatively offer an IP service, such as a layer 3 virtual private network (L3VPN) or IP-VPN, to interconnect customer networks coupled to the endpoints. As part of the configuration, the administrator may configure a measurement flow by defining by header information, such as the 5-tuple that specifies the protocol, source IP address, destination IP address, source port, and destination port for a packet (mapping between a user-end internal and a network a public network). The header information uniquely identifies flow measurement packets for the measurement flow and enables the endpoints to tunnel L2 measurement packets using the flow measurement packets to provide point-to-point (P2P) or point-to-multipoint (P2MP) connectivity for an L2 monitoring service using the measurement flow).
One of ordinary skill would have been motivated to combine the teachings of Cirkovic into Liu, Gao, and Sajassi because these teachings are from the same field of endeavor with respect to the implementation of a routing protocol.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Cirkovic into the method by Liu, Gao, and Sajassi thereby providing a user/administrator with the ability to configure service monitoring between endpoints that cooperatively offer an IP service, such as a layer 3 virtual private network (L3VPN), Cirkovic, Col. 2, lines 9-13.


Regarding claim 3, Liu, Gao, Sajassi, and Cirkovic disclose the method of claim 1, wherein the first edge routing device is an edge routing device of the public network (Provider Edge, PE), and the second edge routing device is an edge routing device of a user-end internal (Customer Edge, CE), network (Liu, fig. 1, [0004], discloses in an existing L3VPN, as shown in Figure 1, after the private network data reaches the provider edge equipment (Provider Edge, PE) through each customer edge device (Customer Edge, CE), the PE encapsulates the inner layer for the private network data After the private network label and the outer public network label, the data is forwarded on the public network according to the outer public network label). 
The motivation to combine is similar to that of claim 1.

Regarding claim 5, Liu, Gao, Sajassi, and Cirkovic disclose the method of claim 1, wherein said step S2 comprises: when the user (CE1) in the source user site (Network A) sends the packet to the user (CE4) in the target user site (Network B) (Liu step 3, [0046] step 3 discloses sending data of a private network A to PE1 via CE1, where the PE1 searches the private network to obtain the source address of CE1 which is used by the PE1 to find a corresponding destination/target address (User (CE1) in a source user site sending message to a user in a target user site, and sending the message to an entry of a first edge (PE1) routing device);
sending the packet to an exit of the second edge routing device, and then sending, by the second edge routing device, the packet to the entry of the first edge routing device (Liu [0046] discloses step 3: Step 3: where data of private network A is sent to PE1 (edge of a first routing device) via CE1. PE1 searches the private network routing table of private network A to obtain the inner private network label, and searches for the public network label corresponding to the data of private network A according to the public network tunnel number. After the inner and outer layers are encapsulated, the data of private network A is sent to PE2 (entry to a second routing device) through tunnel 1. Since the data of the private network A has been set to be transmitted through the tunnel 1, the outer public network label of the data of the private network A is the outgoing label of the tunnel 1, and the data of the private network A is transmitted through the tunnel 1 on the public network. This process is reversed when data from the network is sent to the private network. In that case data is transmitted through tunnel 1 through the exit of the public network routing device (PE2) to CE1 via PE1 which is the entry routing device to the private network A).
The motivation to combine is similar to that of claim 1.

Regarding claims 7,9 and 11, the claims are rejected with rational similar to the rejections of claims 1,3 and 5, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to the implementation of two-dimensional routing protocol in a L3VPN.
Minwalla et al. (US 2019/0258756 A1)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/ Examiner, Art Unit 2451                                                                                                                                                                                           
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451